IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


DENTAL BENEFIT PROVIDERS, INC.    : No. 132 EAL 2014
AND UNITEDHEALTHCARE OF           :
PENNSYLVANIA, INC. D/B/A          :
UNITEDHEALTHCARE COMMUNITY        : Petition for Allowance of Appeal from the
PLAN AND HEALTHAMERICA            : Order of the Commonwealth Court
PENNSYLVANIA, INC., D/B/A         :
COVENTRYCARES,                    :
                                  :
                Respondents       :
                                  :
                                  :
          v.                      :
                                  :
                                  :
JAMES EISEMAN, JR. AND THE PUBLIC :
INTEREST LAW CENTER OF            :
PHILADELPHIA,                     :
                                  :
                Petitioners       :


AETNA BETTER HEALTH INC., HEALTH      : No. 133 EAL 2014
PARTNERS OF PHILADELPHIA, INC.,       :
KEYSTONE MERCY HEALTH PLAN,           :
AND DENTAQUEST, LLC,                  : Petition for Allowance of Appeal from the
                                      : Order of the Commonwealth Court
                  Respondents         :
                                      :
                                      :
            v.                        :
                                      :
                                      :
JAMES EISEMAN, JR., AND THE           :
PUBLIC INTEREST LAW CENTER OF         :
PHILADELPHIA,                         :
                                      :
                  Petitioners         :
DEPARTMENT OF PUBLIC WELFARE,     : No. 134 EAL 2014
                                  :
                Respondent        :
                                  : Petition for Allowance of Appeal from the
                                  : Order of the Commonwealth Court
          v.                      :
                                  :
                                  :
JAMES EISEMAN, JR. AND THE PUBLIC :
INTEREST LAW CENTER OF            :
PHILADELPHIA,                     :
                                  :
                Petitioners       :


                                        ORDER


PER CURIAM

      AND NOW, this 23rd day of October, 2014, the Petition for Allowance of Appeal

is GRANTED. The issue is:



             Whether records showing the rates dental providers receive for treating
             Medicaid enrollees are “public records” subject to disclosure under the
             Right-to-Know Law when DPW’s contracts with [MCO]s mandate that it
             have possession of or “ready access” to such records, and when such
             records directly relate to the governmental function of providing dental
             care to Medicaid enrollees[.]


The Prothonotary shall establish parallel briefing tracks for this case and Department of

Public Welfare v. Eiseman, No. 129-31 EAL 2014, and the two cases, though not

consolidated, shall be listed for argument at the same Court session.




                                 [132-34 EAL 2014] - 2